Citation Nr: 1531599	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to October 1979 and had unverified service in the United States Air Force Reserve from approximately September 1981 to December 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An August 2010 rating decision denied the Veteran's request to reopen his claim for service connection for a low back disability.  New and material evidence was received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014).  A July 2011 rating decision denied service connection for a low back pain condition and the Veteran perfected an appeal of that determination.

In May 2015, the Veteran testified during a videoconference hearing before the undersigned.  A transcript is of record.

In an April 2007 decision, the RO found that new and material was not received to reopen the Veteran's claim for service connection for a low back disability.  A notice of disagreement or new and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014).  That decision is final.

In July 2011, the RO implicitly considered the claim for service connection for a low back disability as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2007 rating decision denied the Veteran's request to reopen his claim of entitlement to service connection for a low back disability; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the April 2007 decision, that denied the Veteran's request to reopen his claim for service connection for a low back disability, raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, that denied the Veteran's request to reopen his claim of entitlement to service connection for a low back disability, is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

2.  The evidence received since the April 2007 RO decision is new and material as to the claim of entitlement to service connection for a low back disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions become final unless a notice of disagreement is received within one year of the decision.  38 U.S.C.A. § 7105(c) (West 2014).  If new and material evidence is received during the appeal period, VA will consider the evidence to have been received in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Once a decision becomes final it can only be reopened, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014).

A March 1986 rating decision denied service connection for a low back disability, finding that the Veteran experienced an acute low back strain in service that resolved, with no continuity of treatment, until he had a work-related injury in 1983.  

The evidence of record at the time of the RO's March 1986 decision included a few service treatment records showing that the Veteran was seen on three occasions in February 1979 for radiating low back pain, diagnosed as a muscle strain.  

Also of record was a January 1986 VA examination report indicating that the Veteran reported a back injury in 1979 and that he had no further trouble until 1983 when he had a job lifting heavy equipment.  X-rays of the Veteran's spine taken at the time were normal, and the diagnosis was low back strain.

The Veteran was notified in writing of the RO's March 1986 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 1986 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 2006, the RO received the Veteran's request to reopen his claim for service connection for a low back disability.  The RO denied his request in the April 2007 rating decision, finding that new and material evidence was not received.

The Veteran was notified in writing of the April 2007 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the April 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2009, the Veteran submitted a request to reopen his claim for service connection for a low back disability.  The evidence added to the record at that time included private treatment records from P.V., M.D., a pain management specialist, dated from April 2008 to November 2009, and Dr. P.V.'s April 2010 statement.

In the August 2010 rating decision, the RO denied the Veteran's request to reopen his previously denied claim for service connection for a low back disability.  

The Veteran was notified in writing of the RO's August 2010 determination and his appellate rights but did not appeal.  New and material evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Added to the record was a November 19, 2010 treatment record from F.D.K., M.D., an orthopedic surgeon, noting that the Veteran had chronic low back pain. 

Also added to the record was a November 22, 2010 statement from Dr. F.K, who reported treating the Veteran since 2008.  Dr. F.K. noted review of some records and stated that the Veteran was as likely as not to have suffered from a chronic low back condition related to an injury he experienced while on active duty in the United States Marines.  The physician's opinion was based on current studies and a history provided by the Veteran.  This evidence was new and material because the physician related the Veteran's current low back disability to an event in service.  Hence, the August 2010 decision is not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   There is a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence added to the record since the April 2007 rating decision includes the treatment records from Dr. P.V., dated from April 2008 to January 2011, and her April 2010 statement, Dr. F.K.'s November 2010 record and statement, and a May 2011 VA examination report.

Dr. P.V.'s April 2010 statement, indicates that she had treated the Veteran since May 2008 for persistent back and left leg pain that originated after a work-related injury in October 1979.  The physician noted that the Veteran had been medically retired from the military.  The Veteran's April 2008 magnetic resonance image (MRI) revealed multilevel spondylosis and degenerative disk disease at L5-S1.  

In November 2010, Dr. F.K. stated that the Veteran was as likely as not to have suffered from a chronic low back condition related to an injury he experienced while on active duty in the United States Marines, based on current studies and a history provided by the Veteran.  

During his May 2015 Board hearing, the Veteran testified that he injured his back in February 1979 in service while lifting heavy material.  His back pain continued after he entered the Air Force Reserve and had always been present.

The evidence added to the record since the last final denial in April 2007 pertains to the previously unestablished elements of a current disability and a nexus to service.  Accordingly, the evidence is new and material and the claim is reopened.  38 C.F.R. § 3.156(a); see Shade, 24 Vet. App. at 117-20.


ORDER

New and material has been received to reopen the claim for service connection for a low back disability.


REMAND

In April 2010, Dr. P.V. related the Veteran's persistent back pain to a work-related injury in October 1979, and also noted that he was medically retired from service.  There is no evidence in the record that the Veteran was medically retired or discharged from active service, this indicates the physician did not consider an accurate medical history.

In November 2010, Dr. F.K. stated that the Veteran was as likely as not to have suffered from a chronic low back condition related to an injury he experienced while on active duty in the United States Marines, based on current studies and a history provided by the Veteran.  It is unclear what history was provided by the Veteran or what records were reviewed by the physician.

The May 2011 VA examiner reported that X-rays of the Veteran's lumbar spine were within normal limits and that there was no diagnosis because there was no pathology to render a diagnosis.  But Dr. P.V. noted that an April 2008 MRI showed multilevel spondylosis and degenerative disk disease.

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a low back disability entitles him to a new VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

In his December 2006 request to reopen his claim, the Veteran reported that he served in the United States Air Force Reserve from September 1981 to January 1998.  The May 2011 VA examiner noted that the Veteran served from January 1981 to December 1986 and from January 1986 to December 1997.  

An August 2010 RO memorandum notes the unavailability of the Veteran's service treatment records for his active service from July 1975 to October 1979.  Service treatment records, dated from October 1979 to May 1997, are of record.  His periods of active duty for training and inactive duty training have not been verified.  

In May 2010, the Veteran asked the RO to stop trying to obtain records of his Air National Guard service from January 1981 to December 1986.  The Board; however, has an obligation to obtain relevant service department records.

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active and inactive duty for training (ACDUTRA and INACDUTRA) (not retirement points) and obtain any additional service treatment records for his Reserve service.

2.  Efforts to obtain verification and service treatment records must continue until the verification and records are received, unless it is reasonably certain that records do not exist, or that further efforts to obtain such records would be futile.

3.  Schedule the Veteran for a VA examination by a physician to determine whether the Veteran has a current low back disability related to service.  The examiner should review the claims file.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner should address the following:

a. Is any low back disability shown since 2009 at least as likely as not caused by a disease or injury in active service including the notations in the February 1979 service treatment records (noting complaints of low back pain and a diagnosis of muscle strain)? 

b. The examiner should address whether the Veteran's in-service symptoms of back pain predisposed him to the problems that arose in 1983 (as reported in the January 1986 VA examination report)?

c. All opinions and conclusions expressed must be supported by reasons in a report.

d. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

e. The absence of evidence of treatment for a low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's knowledge or the limits of medical knowledge generally, and whether there is additional evidence that, if obtained, would enable the opinion to be provided.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


